Evans, C. J.
The petition represents that on the sixth of July, 1872, judgment was rendered in a certain cause pending at the time in said court, in which petitioner w'as the plaintiff, styled G. W. Honey v. E. J. Davis et als.
It is alleged that the suit was brought to recover the office of Treasurer, and the safes, vaults, books and papers pertaining to said office.
That judgment was rendered against him, and in favor of B. Graham, from which judgment he had taken a suspensive appeal, and given bond, etc.
It is further alleged that said safes, vaults, books, papers, etc., had been illegally seized by E. J. Davis, by military force.
On this petition a rule was entered against the parties named, to show cause why they should not be held in contempt of this court, to which rule the respondents answer substantially: That B. Graham is the'Treasurer of the State; that as such Treasurer, it is his duty to administer the office, and discharge all the duties appertaining thereto ; that there is no judgment, order or decree of any court suspending him from the functions of his said office; that as Treasurer he is entitled to the custody of the keys, together with all the secrets of the combinations of the locks, safes and vaults of the Treasury of the State; *70and that he has been and is now obstructed in the proper discharge of his duties as Treasurer, to the irreparable injury to the public service, by reason whereof he prays not only to be dismissed, but for the peremptory order of this court on said petitioner Honey to deliver up to him as Treasurer the keys, and secrets of the combinations of the locks, safes and vaults of the Treasury, to the end that he may be enabled to discharge properly the duties of said office during the pendency of the appeal.
In this answer the respondent Graham refers to a motion heretofore made by himself and others against George W. Honey, asking for a peremptory process against Honey to deliver up the keys, and secrets of the combinations, etc., to the said Graham, etc.
On this motion we have not as yet been able to determine the question of jurisdiction, but the motion of the petitioner, Honey, against B. J. Davis et at., brings the questions involved in both motions 'within our jurisdiction.
We now have before us, upon the records and by the facts declared and admitted by counsel, enough to enable us to grant such order as the rights of the parties and the grave interests to them personally and to the public belonging requires.
Disavowing any purpose to consider any of the questions raised by the appeal, in this opinion, we find the judgment of the District Court has declared B. Graham Treasurer of the State of Texas, and as such pro tempore and for the purposes of this decision we must regard him.
As the Treasurer of the State, no man can be permitted, upon any pretense whatever, to hinder him in the due discharge of his official duties; and, as such Treasurer, he is entitled to the custody of the keys, secrets of the combinations of the locks, safes and vaults of the Treasury; *71and every such attempt to hinder or obstruct him in the due discharge of his official duties will be regarded by this court as an unauthorized interference with the due administration of the government, against which all courts of competent jurisdiction are bound to grant relief.
The relief now invoked we believe to be within our jurisdiction, and in the solemn discharge of our official duties we do order, adjudge' and decree, that the rule, issued by this court against E. J. Davis and others, be dismissed, with costs to the respondents, and that George W. Honey do, by the hour of 5 P. M. this day, deliver to B. Graham, Treasurer pro tern, of the State of Texas, all the keys and secrets of the combinations of the locks of the safes and vaults of the Treasury, and that he no longer hinder or delay the said B. Graham from the due execution of the office of Treasurer of the State of Texas. That in default of due compliance with this order, the said B. Graham do proceed to open the vaults and safes of the office of the State Treasury by any available means within his power, having due regard to the preservation of the public property.
Obdebed accordingly.